2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The election is noted Claim 1 is withdrawn.
Claim 16 has an incorrect status identifier. It is currently amended. Compliance to the requirements will not be waived in the future.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claims 2, 8 and 20, ‘configurable gas or liquid feed’ is unclear. If ozone is being fed to reactor, how would ozone be ‘configurable’? Is what is meant that there is a control valve of some sort to regulate the flow of the gas or liquid? What structure is required by this phrase?
B) In claim 13, ‘disposed in the apparatus’ is unclear. Is something physically inside something else? How does an internal surface in and of itself convey material?
C) Claim 14 is unclear. A conveyor is a conveyor, not a reactor.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-9, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanga 3875077.
Sanga teaches, especially in col. 2-3 and the figure, and activating apparatus surrounded by a combustor, which burns off-gases and returns them as activating gas while heating the reactor via the physical contact. Note that the process steps/conditional statements (oxygen content) are of no patentable value, as an apparatus and not a process is under examination. Sanga differs in not have a visible separate demarcation between the carbonization and activation zones. However, using two separate reactors for these two functions is an obvious expedient to permit batch processing of the feed. Inlet 7 meets claim 4 because it is an apparatus claim and only an inlet pipe is actually required. Burner 10 is noted, rendering claim 5 obvious to provide additional heat capability. Burner 10 also meets claims 6 and 8, even though the fuel and gas fueling it are not discussed. Put another way, it is obvious for burner 10 to have the recited components because these are necessary for it to be a burner. Claim 7 is obvious as a duplication of parts for additional heating. Note In re Harza 124 USPQ 378 and MPEP 2144.04. Feed control 3 renders claim 9 obvious to control the flow of reagents, particularly in the batch scheme contemplated as obvious. To the extent gates 3 and 4 are not airlocks, making them so is an obvious expedient to control the oxygen content in the reactor. The sensor of claims 17-19 are obvious to control the flow of material, particularly in the contemplated batch processing scheme. Features 8 and 9 render claim 20 obvious.

Claims 2, 4, 5, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. 2016/0229697.
Adams teaches, especially on pg. 2 and fig. 1 in particular, a series of chamber connected to permit off gas burning and recycling. See elements b, g and f in particular.
 Element c meets claim 12. Comments with respect to the obviousness of particular features made above are incorporated herein. Adams does not explicitly teach how the components are arranged/connected. Using the claimed arrangement is obvious to provide effective transfer of materials from one module to another, and the means (conveyor belt, etc.) is obvious to perform the transfer required. A hopper, airlock and other features of the dependent claims are obvious to efficiently load and move materials, while keeping air out and gases in as desired. Sensors are obvious as noted above. Unit h (for example) meets claim 20, noting the other burners present.



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736